<3
a
wy Case 3:19-mj-03809-BLM Document1 Filed 09/06/19 PagelD.1 Page 1 of 14

\ AO 106 (Rev. 01/09) Application for a Search Warrant

UNITED STATES District Collet FILED

for the
Southern District of California

 

 

| SEP -6 2019

 

 

 

CLERK US DISTRICT COURT

: STRICT OF CALIFORNIA
| SOUTHERN DISTR FORNIA

19MJ3809

APPLICATION FOR A SEARCH WARRANT

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)
One Samsung Cellular Telephone
Model: A510M
IMEI: 356017072637238

Case No.

Nee Noe Meee” See See ee”

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the Southern District of California (identify the person or describe property to
be searched and give its location): See Attachment A

 

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized): See Attachment B

The basis for the search under Fed. R. Crim. P. 41{c) is (check one or more):
mM evidence of a crime;
mw contraband, fruits of crime, or other items illegally possessed;
of property designed for use, intended for use, or used in committing a crime;
C a person to be arrested or a person who is unlawlully restrained.

The search is related to a violation of 21 _—+U~S.C. § 952 and 960_, and the application is based on these
facts: See Affidavit in Support of Search Warrant

wo Continued on the attached sheet.

[ Delayed notice of _ days (give exact ending date if more than 30 days: }is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant's signature

SA Nicholas A. Zelinsky Homeland Security Investigations
Printed name and title

Sworn to before me and signed in my presence.

Date: We UF

City and state: San Diego, California HON. BARBARA L. MAJOR

Printed name and title

 

 

   

 
Oo of ~~ DH Ah BR WH Pe

YN M we NN NY PB NY Re SK KF KS Be eS Se S|
BPASQ2@BRBORBFSiSEaexriiaunw FB Bnois

 

 

Case 3:19-mj-03809-BLM Document1 Filed 09/06/19 PagelD.2 Page 2 of 14

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Nicholas A. Zelinsky, having been duly sworn, do hereby state that the following

is true to my knowledge and belief:
INTRODUCTION

1. I make this affidavit in support of an application for a warrant to search the
following electronic device, as further described in Attachment A (“Target Device’), and
seize evidence of violations of federal law, namely Title 21 U.S.C. §§ 952, 960 and 963,
as further described in Attachment B:

Samsung Cellular Phone
Model No. A510M
IMEI 356017072637238
(“Target Device”)

This search warrant supports an investigation and prosecution of Gladis Esmeralda LUNA-
Mejia (““LUNA-Mejia”), who is charged with committing violations of 21 U.S.C. §§ 952
and 960, A factual explanation supporting probable cause follows.

2. Officers with the Department of Homeland Security, United States Customs
and Border Protection (“CBP”), seized the Target Device from LUNA-Mejia on August
18, 2019, when she was arrested at the San Ysidro, California, Port of Entry (“POE”) for
drug smuggling, in violation of 21 U.S.C. §§ 952 and 960. Specifically, LUNA-Mejia was
found in possession of approximately 24.54 kilograms of cocaine hidden in the vehicle that
she was driving. The Target Device has been securely stored since its seizure and is
currently in the possession of the Department of Homeland Security, 880 Front Street, San
Diego, California 92101.

3. Based on the information below, there is probable cause to believe that a
search of the Target Device will produce evidence of the aforementioned crimes, as more
particularly described in Attachment B.

4. Because this affidavit is being submitted for the limited purpose of
establishing probable cause to obtain a search warrant, it does not contain all of the

information known to investigators about this investigation. It contains only those facts

 

 

 
wm NM KY PY NOES Ee RO PO PSP SP Oi POO lS ee

Do Of I DH NH fF WwW NH

 

 

Case 3:19-mj-03809-BLM Document1 Filed 09/06/19 PagelD.3 Page 3 of 14

believed to be necessary to establish probable cause. In addition, information contained in
this affidavit is based upon reviews of official reports and records, conversations with other
investigators experienced in the area of drug investigations, and my personal observations
and knowledge. When the contents of documents or statements of others are reported
herein, they are reported in substance and in part unless otherwise indicated. Dates and
times are approximate.

TRAINING AND EXPERIENCE

5. I am a Special Agent (SA) with the United States Immigration and Customs
Enforcement (“ICE”), Homeland Security Investigations (“HSI”), Costa Pacifico Money
Laundering Task Force Group 2, in San Diego, California and I have been employed with
HSI since 2018. My current responsibilities include conducting criminal investigations of
money laundering, narcotics smuggling and bulk cash smuggling of illicit proceeds on the
Southwest Border. I am a “law enforcement officer of the United States” under 18 U.S.C.
§ 2510(7), empowered to investigate and make arrests for offenses enumerated in 18 U.S.C.
§ 2516. I also regularly work with other state and federal law enforcement partners
including, but not limited to, the Federal Bureau of Investigation (FBI), the Bureau of
Alcohol, Tobacco and Firearms and Explosives (“BATFE”) and the Drug Enforcement
Administration (“DEA”).I am currently assigned to the San Diego Narcotics Enforcement
Team (SDNET), which is a multi-jurisdictional task force comprised of local, state and
federal law enforcement tasked with the investigation of major narcotics traffickers in and
around San Diego County. ;

6. Tama graduate of the Federal Law Enforcement Training Center’s (FLETC)
Criminal Investigator’s Training Program (CITP) as well as the HSI Special Agent Training
Academy (HSISAT). Prior to becoming a Special Agent, I was employed with the
Mississippi Bureau of Narcotics (MBN) as a Narcotics Agent. I am a graduate of the
Mississippi Law Enforcement Officer’s Training Academy (MLEOTA), the MBN State
Police Academy, and have taken multiple courses in interrogation, narcotics investigations,

and undercover investigations at the Regional Counter-Drug Training Academy (RCTA)

Affidavit in Support of Search Warrant 2

 

 
Oo fF SN DH HH S&S WY BH

Bo ko bo bh No bo i) bo bho — eRe te ee eo bee — — — —
CO ~D BD tra BB WH BB KH S&F OBO fF > HB A fF WwW NY KK &

 

 

Case 3:19-mj-03809-BLM Document1 Filed 09/06/19 PagelD.4 Page 4 of 14

stationed in Meridian and Hattiesburg Mississippi. During the course of my employment
with MBN I have conducted multiple criminal investigations involving illicit narcotics
distribution and trafficking, organized criminal activity, money laundering and firearms
trafficking. I have conducted multiple investigations with the United States Postal
Inspection Service (USPIS), combatting Drug Trafficking Organizations (DTO’S) and
executing controlled narcotics deliveries to residences.

7. Through my employment with MBN, I acted in an undercover capacity in
multiple investigations to include illicit narcotics distribution as well as firearms trafficking.
I have participated in investigations, which have resulted in criminal prosecutions.
Additionally I have made arrests, drafted affidavits, for search and seizure warrants, arrest
warrants, prepared reports in state and federal proceedings, and have provided sworn
statements in state and federal proceedings.

8. Through the course of my training, investigations and conversations with other
law enforcement personnel, I am aware that it is a common practice for narcotics smugglers
to work in concert with other individuals and to do so by utilizing cellular telephones, and
tablets, to maintain communications with co-conspirators in order to further their criminal
activities. Conspiracies involving narcotics smuggling generate many types of evidence
including, but not limited to, evidence such as voicemail messages referring to the
arrangements of travel and payment, names, photographs, text messages, emails, instant
messages, social networking messages, maps and directions, and phone numbers of co-
conspirators. |

9. Based upon my training and experience as a Special Agent, and consultations
with law enforcement officers experienced in narcotics trafficking investigations, I am also
aware that:

a. Drug traffickers will use digital devices like cellular telephones, tablets, and
laptop computers because they are mobile, and they have instant access to

telephone calls, text, web, email, and voice messages;

Affidavit in Support of Search Warrant

 

 
Oo wo ns HD w BP WwW NY Ff

PRR aR ORES SE SOU ABDRE DHFS

 

 

Case 3:19-mj-03809-BLM Document1 Filed 09/06/19 PagelD.5 Page 5 of 14

b. Drug traffickers will use digital devices like cellular telephones, tablets, and
laptop computers because they are able to actively monitor the progress of
their illegal cargo while the conveyance is in transit;

c. Drug traffickers and their accomplices will use digital devices like cellular
telephones, tablets, and laptop computers because they can easily arrange
and/or determine what time their illegal cargo will arrive at predetermined
locations;

d. Drug traffickers will use digital devices like cellular telephones, tablets, and
laptop computers to direct drivers to synchronize an exact drop off and/or pick
up time of their illegal cargo;

e. Drug traffickers will use digital devices like cellular telephones, tablets, and
laptop computers to notify or warn their accomplices of law enforcement
activity to include the presence and posture of marked and unmarked units, as
well as the operational status of checkpoints and border crossings;

{. The use of digital devices like cellular telephones, tablets, and laptop
computers by traffickers tends to generate evidence that is stored on the digital
devices, including, but not limited to emails, text messages, photographs,
audio files, call logs, address book entries, IP addresses, social network data,
and location data; and

g. Individuals involved in the illegal possession and acquisition of drug
trafficking often utilize digital devices like cellular telephones, tablets, and
laptop computers with photograph and video capabilities to take and send
photographs and videos of other members of criminal organizations, drugs,
criminal proceeds, and assets purchased with criminal proceeds.

10. Based upon my training and experience as a Special Agent, and consultations
with law enforcement officers experienced in narcotics trafficking investigations, and all
the facts and opinions set forth in this affidavit, I know that cellular/mobile telephones can

and often do contain electronic records, phone logs and contacts, voice and text

Affidavit in Support of Search Warrant 4

 

 
oO Oo YD NH BW YPN

BO NH BP WN PO VP KO BD ROR Re SE El El
oO ~D A UO B&B W WY KF OG Ob wo HTH WH FW NY KF S&S

 

 

Case 3:19-mj-03809-BLM Document1 Filed 09/06/19 PagelD.6 Page 6 of 14

communications, and data such as emails, text messages, chats and chat logs from various
third-party applications, photographs, audio files, videos, and location data. This
information can be stored within disks, memory cards, deleted data, remnant data, slack
space, and temporary or permanent files contained on or in the cellular/mobile telephone.
Specifically, I know based upon my training, education, and experience investigating these
conspiracies that searches of cellular/mobile telephones yields evidence:

a. tending to indicate efforts to import cocaine, or some other federally controlled
substances from Mexico into the United States;

b. tending to identify accounts, facilities, storage devices, and/or services—such
as email addresses, IP addresses, and phone numbers—used to facilitate the
importation of cocaine, or some other federally controlled substances from
Mexico into the United States;

c. tending to identify co-conspirators, criminal associates, or others involved in
importation of cocaine, or some other federally controlled substances from
Mexico into the United States;

d. tending to identify travel to or presence at locations involved in the importation

of cocaine, or some other federally controlled substances from Mexico into the |

United States, such as stash houses, load houses, or delivery points;
e. tending to identify the user of, or persons with control over or access to, the
Target Device; and/or
f. tending to place in context, identify the creator or recipient of, or establish the
time of creation or receipt of communications, records, or data involved in the
activities described above.
11. Subscriber Identity Module (“SIM”) Cards, also known as subscriber identity
modules, are smart cards that store data for cellular telephone subscribers. Such data
includes user identity, location and phone number, network authorization data, personal

security keys, contact lists and stored text messages. Much of the evidence generated by a

Affidavit in Support of Search Warrant

 

 

 
Oo ons DH MH FB WD HY

MN NM NM BN ON ONO RR RR HF Ree Ss ee
BPsSRBoRR FB F SF CwerwianwkbR Bnas

 

 

Case 3:19-mj-03809-BLM Document1 Filed 09/06/19 PagelD.7 Page 7 of 14

smuggler’s use of a cellular telephone would likely be stored on any SIM Card that has been
utilized in connection with that telephone.

12. Furthermore, based on my training and experience, and conversations with
other law enforcement officers who investigate drug smuggling and trafficking, I know that
drug conspiracies often require detailed and intricate planning to successfully evade
detection. Consequently, drug conspiracies often involve planning and coordination for
several months—this planning often occurs through mobile telephones. Additionally, based
on my training and experience, and conversations with other law enforcement officers who
investigate drug smuggling and trafficking, I know that coconspirators are often unaware
when a fellow coconspirator has been arrested and will attempt to communicate with that
coconspirator via mobile telephone after his or her arrest to determine the whereabouts of
drugs that are being transported.

FACTS IN SUPPORT OF PROBABLE CAUSE

13. On August 18th, 2019, at approximately 10:35 a.m., Gladis Esmeralda LUNA-
Mejia (“ILUNA-Mejia”), a Mexican National, applied for entry into the United States from
Mexico through the San Ysidro Port of Entry (“POE”) in vehicle lane #12. LUNA-Mejia
was the driver, accompanied by a juvenile, of a 2014 Toyota Sienna (“the vehicle”) bearing
a Mexican license plate

14, A CBP Canine Enforcement Officer (CEO) was conducting pre-primary
operations when his Human and Narcotic Detection Dog GHNDD) alerted to the rear lift
gate of the vehicle. The CEO requested the assistance of a CBP Officer (“CBPO”) based
on the alert. |

15. A CBPO responded to the vehicle in lane number 12 and met with the CEO
and his HNDD. LUNA-Mejia told the CBPO that she had nothing to declare and explained
she was coming to San Diego, California to shop. The vehicle was subsequently referred to
secondary for further inspection.

16. Within the secondary lot, the vehicle was driven through the Z-Portal X-Ray

machine operated by a CBPO. The scan revealed anomalies within the center of the

Affidavit in Support of Search Warrant 6

 
Oo eo Ss DO MH FSF W NY

rm Ww BW bo NM BO BO BO mea a a esa eee
ey RSPR OR BRS SF Cae rIAAREHANHA S

 

 

Case 3:19-mj-03809-BLM Document1 Filed 09/06/19 PagelD.8 Page 8 of 14

vehicle’s roof. This information was relayed to the secondary lot CBPO’s. LUNA-Mejia
was removed from the vehicle and escorted to the security office while the vehicle was
inspected further.

17. An additional inspection of the vehicle revealed anomalies in the vehicle’s
roof. A CBPO used a meter “buster” in the center of the roof and found unusually high
density readings. Upon further inspection of the roof, CPBOs discovered 20 packages
concealed within the roof of the vehicle. A random package was probed and revealed a
substance that field tested positive for the characteristics of cocaine. The total approximate
weight of the packages found within the vehicle is 24.54 kilograms (54.10 pounds).

18. I was notified of LUNA-Mejia’s arrest and responded to the San Ysidro POE,
where I made contact with LUNA-Mejia and was provided with a box of her seized personal
belongings. Among those belongings was the Target Device.'

19. During a post-Miranda interview, LUNA-Mejia denied knowledge of the
narcotics in the vehicle. LUNA-Mejia explained she was going to Plaza Las Americas to
shop. I confronted LUNA-Mejia with the legitimacy of the information she provided, and
she subsequently requested an attorney. At that time, the interview ended.

20. LUNA-Mejia was arrested and charged with violation of Title 21 U.S.C. §§
952 and 960, importation of a controlled substance. LUNA-Mejia was subsequently booked
into the Metropolitan Correction Center in San Diego, California for further criminal
proceedings.

21. Given the facts surrounding the arrest of LUNA-Mejia, and based upon my
experience and training, as well as consultation with other law enforcement officers
experienced in drug smuggling investigations, I submit that there is probable cause to

believe that information relevant to the smuggling activity of LUNA-Mejia will be found

 

i It is not clear from the CBPOs’ reports whether the Target Device was found on
LUNA-Mejia’s person or in her vehicle. However, through my training and experience,
I know that when a person is taken to the security office at a POE and that person’s
vehicle is searched, CBPOs will gather all of the person’s personal effects and secure
them in one location. If that person is subsequently arrested, then those personal effects
are seized and provided to the HSI case agent.

Affidavit in Support of Search Warrant 7

 

 
any DH HH FP WY NH

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-mj-03809-BLM Document1 Filed 09/06/19 PagelD.9 Page 9 of 14

in the Target Device. Such evidence, which could be in the form of communications,
records, data (including but not limited to emails, text messages, other social messaging
applications), photographs, audio files, videos, or location data:

a, tending to indicate efforts to import cocaine, or some other federally
controlled substance from Mexico into the United States;

b. tending to identify accounts, facilities, storage devices, and/or services—such
as email addresses, IP addresses, and phone numbers—used to facilitate the
importation of cocaine or some other federally controlled substance from
Mexico into the United States;

c. tending to identify co-conspirators, criminal associates, or others involved in
importation of cocaine or some other federally controlled substance from
Mexico into the United States; 7

d. tending to identify travel to or presence at locations involved in the
importation of cocaine, or some other federally controlled substance from
Mexico into the United States;

e. tending to identify the movement of proceeds associated with the trafficking
of cocaine, or some other federally controlled substance that was imported
from Mexico into the United States; |

f. tending to identify the user of, or persons with control over or access to, the
Target Device; and/or

g. tending to place in context, identify the creator or recipient of, or establish the
time of creation or receipt of communications, records, or data involved in the
activities described above. |

22. Accordingly, based upon my experience and training, consultation with other
law enforcement officers experienced in drug trafficking investigations, and ali the facts
and opinions set forth in this affidavit, there is probable cause to believe that information
relevant to the drug smuggling and trafficking activities of LUNA-Mejia, such as telephone

numbers, made and received calls, contact names, electronic mail (e-mail) addresses,

Affidavit in Support of Search Warrant

 

 
oO fF ~s DH WA FB WH BR =

NM BR BO NY NY DN NH RH RH SF RP SP Pe OES S|
PNR RRP OBR RFS Ca nrnaanwkRunous

 

 

Case 3:19-mj-03809-BLM Document1 Filed 09/06/19 PagelID.10 Page 10 of 14

appointment dates, messages, pictures and other digital information are stored in the
memory of the Target Device. For the reasons set forth above, I request permission to
search the Target Device for items listed in Attachment B for the time period from May
18, 2019, up to and including August 19, 2019, which was the day following LUNA-
Mejia’s arrest.
METHODOLOGY

23. It is not possible to determine, merely by knowing a cellular telephone’s or
tablet’s make, model and serial number, the nature and types of services to which the
devices are subscribed and the nature of the data stored on the devices. Cellular devices
today can be simple cellular telephones and text message devices, can include cameras, can
serve as personal digital assistants and have functions such as calendars and full address
books and can be mini-computers allowing for electronic mail services, web services and
rudimentary word processing. An increasing number of cellular service providers now allow
for their subscribers to access their devices—both phones and tablets—over the internet and
remotely destroy all of the data contained on the devices. For that reason, the devices may
only be powered in a secure environment or, if possible, started in “flight mode” which
disables access to the network. Unlike typical computers, many cellular telephones and
tablets do not have hard drives or hard-drive equivalents and store information in volatile
memory within the devices or in memory cards inserted into the devices. Current technology
provides some solutions for acquiring some of the data stored in some cellular telephone
models, and some tablets, using forensic hardware and software. Even if some of the stored
information on the devices may be acquired forensically, not all of the data subject to seizure
may be so acquired. For devices that are not subject to forensic data acquisition or that have
potentially relevant data stored that is not subject to such acquisition, the examiner must
inspect the device manually and record the process and the results using digital
photography. This process is time and labor intensive and may take weeks or longer.

24. Following the issuance of this warrant, I will collect the Target Device and

subject it to analysis. All forensic analysis of the data contained within the Target Device

Affidavit in Support of Search Warrant 9

 

 

 
Oo  ~s DH A SB W BR

me YP PO NY LH VY HK | FF FF FOE OOS Oe

 

 

Case 3:19-mj-03809-BLM Document1 Filed 09/06/19 PagelID.11 Page 11 of 14

and any associated memory cards will employ search protocols directed exclusively to the
identification and extraction of data within the scope of this warrant.

25. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to these warrants may require a range of data analysis techniques, including
manual review, and, consequently, may take weeks or months. The personnel conducting
the identification and extraction of data will complete the analysis within 90 days, absent
further application to this court.

CONCLUSION

26. Based on all of the facts and circumstances described above, I believe probable
cause exists to conclude that LUNA-Mejia used the Target Device to facilitate violations
of Title 21 U.S.C. §§ 952, 960 and 963. Because the Target Device was promptly seized
following the arrest of LUNA-Mejia at the San Ysidro POE, there is probable cause to
believe that evidence of the smuggling offense committed by her continues to exist on the
Target Device. As stated above, I believe that the date range for this search is from May
1, 2019, up to and including August 19, 2019.

27. WHEREFORE, I request that the court issue a warrant authorizing HSI Special
Agents and/or other federal and state law enforcement officers specially trained in digital
evidence recovery, to search the Target Device, as described in Attachment A, and seize

the items listed in Attachment B, using the methodology described above.

I swear the foregoing is true and correct tots best of my es and belief.

NICHOLAS A. ZELINSKY

Homeland Security Investigations Special Agent
Department of Homeland Security

Subscribed and sworn to before me on
this Lb —— day of September, 2019.

HON. BARBARA L JOR
United States Magistrate Judge

Affidavit in Support of Search Warrant 10

 

 

|
I
|
|

 
Oo fF SS DH OH BB WwW Ne

Mm we NY NY KY we NOOO =| SF RHR HE He SO RPE OO Sel ee
PNSRRROSSE SFSGEaeRTAaAaRAaHAS

 

 

Case 3:19-mj-03809-BLM Document1 Filed 09/06/19 PagelD.12 Page 12 of 14

Attachment A
Item to be Searched
The item to be searched is as follows:

Samsung Cellular Telephone
Model No, A510M

IMEI 356017072637238
(“Target Device’)

The Target Device is currently in the possession of the Department of Homeland

Security and is presently stored at 880 Front Street, San Diego, California 92101.

Affidavit in Support of Search Warrant

 

 

 
Oo co SI DA WH fF W YH

BARaR BRP Sear anankR ones

 

 

Case 3:19-mj-03809-BLM Document1 Filed 09/06/19 PagelID.13 Page 13 of 14

Attachment B
Items to be Seized

Authorization to search the cellular/mobile telephones and tablet described in
Attachment A (the “Target Device”) includes the search of disks, memory cards, deleted
data, remnant data, slack space, and temporary or permanent files contained on or in the
cellular/mobile telephones and tablet for evidence described below. The seizure and search
of the cellular/mobile telephones and tablet shall follow the search methodology described
in the affidavit submitted in support of the warrant.

The evidence to be seized from the cellular/mobile telephones and tablet will be
electronic records, communications, and data such as emails, text messages, chats and chat
logs from various third-party applications, photographs, audio files, videos, and location
data, from May 18, 2019 up to and including August 19, 2019:

a. tending to indicate efforts to import cocaine, or some other federally controlled

substances from Mexico into the United States;

b. tending to identify accounts, facilities, storage devices, and/or services—such as
email addresses, IP addresses, and phone numbers—used to facilitate the
importation of cocaine, or some other federally controlled substances from
Mexico into the United States; |

c. tending to identify co-conspirators, criminal associates, or others involved in
importation of cocaine, or some other federally controlled substances from
Mexico into the United States;

d. tending to identify travel to or presence at locations involved in the importation
of cocaine, or some other federally controlled substances from Mexico into the
United States, such as stash houses, load houses, or delivery points;

e. tending to identify the user of, or persons with control over or access to, the
Target Device; and/or

a. tending to place in context, identify the creator or recipient of, or establish

the time of creation or receipt of communications, records, or data involved

 

 
Oo 7m HN DH OH HB WY Ne

mM NM BO NY VY WV BB PN ROR Re Be SF BSF RPE
oo ~) DO A FB WwW HB KH CO CO DB yD DB A BP WN KF &

 

 

Case 3:19-mj-0O3809-BLM Document1 Filed 09/06/19 PagelD.14 Page 14 of 14

in the activities described above, which are evidence of violations of Title

21 U.S.C. §§ 952, 960 and 963.

Affidavit in Support of Search Warrant

 

 
